BARFIELD, Judge.
Having reviewed each of the three issues raised by appellant, we find no error and affirm the judgment and sentence. In affirming we note that the appellant’s objections to the prosecutor’s comments made during closing argument did not include a basis asserted on appeal that the remarks were a comment on the appellant’s right to remain silent. An examination of the remarks shows that they were neither a comment on appellant’s silence nor the prosecutor’s personal assurance concerning the merits of the state’s case.
AFFIRMED.
SHIVERS and NIMMONS, JJ., concur.